Citation Nr: 9911588	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-48 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cystic acne, claimed as 
secondary to Agent Orange (A0) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1996, the RO found that new and material evidence had 
not been submitted to reopen the claims of entitlement to 
service connection for acne, a skin rash, an ear condition 
and for uremia.  The RO also denied entitlement to service 
connection for a mental condition.  The veteran perfected 
appeals for all the issues included in the August 1996 rating 
decision.  

By decision dated in August 1997, the Board denied service 
connection for an acquired psychiatric disorder and found 
that new and material evidence had not been submitted to 
reopen the claims of entitlement to service connection for a 
skin rash, an ear disorder and for uremia.  The Board further 
found that new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
acne (cystic), claimed as secondary to AO exposure.  After 
finding that new and material evidence had been submitted to 
reopen the claim, the Board remanded the issue of entitlement 
to service connection for cystic acne directing that a VA 
examination be obtained to determine the nature and etiology 
of the acne.  The VA examination has been accomplished and 
the sole issue remaining for appellate review is reported on 
the title page.  


FINDING OF FACT

The claim for entitlement to service connection for cystic 
acne, claimed as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for cystic acne, claimed as 
secondary to AO exposure is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was found to be without defects at the time of the February 
1966 entrance examination.  On the Report of Medical History 
portion of the examination, the veteran reported that he had 
had boils.  Marks and scars were noted at the time of the 
separation examination which was conducted in May 1968.  The 
marks and scars were not considered disabling.  On the report 
of separation examination from the National Guard dated in 
March 1983, no abnormalities were reported.  On the Report of 
Medical History portion of the examination, it was noted that 
the veteran had skin diseases.  Acne was also noted.  

Review of the service personnel records shows that the 
veteran served in the Republic of Vietnam as evidenced by his 
receipt of the Vietnam Service Medal and the Vietnam Campaign 
Medal.  

A private treatment record dated in November 1989 included 
the notation that the veteran had severe cystic acneform 
eruptions on the beard area and back which were treated in 
1971.  The acne occurred after the veteran was released from 
the Marine Corps in 1968 and returned to civilian life.  It 
was noted that he had served for 1 year in Vietnam.  The 
diagnosis was staph folliculitis.  

A VA hospitalization record dated in May 1994 showed that the 
veteran had been treated due to a two day history of hand 
swelling with rash and boils.  The same lesions were also 
present on the feet.  Physical examination revealed 
erythematous, warm, slightly painful blisters on the volar 
surface of the hands, the soles of the feet, ankles, genitals 
and thighs.  The lesions were pruritic and the rash was 
blanching.  The diagnosis was contact dermatitis, 
specifically poison oak.  

The report of a December 1995 VA AO examination has been 
associated with the claims file.  The veteran reported that 
prior to leaving active duty but after his service in 
Vietnam, he developed acne on his face.  He was not treated 
while in the military for the acne.  Shortly after service, 
he experienced a flare-up on his face and was treated by a 
private doctor.  He reported multiple visits to a private 
doctor for treatment of his acne condition and was informed 
that he had chloracne and cystic acne.  

Physical examination revealed multiple scars on the face and 
also some cystic acneiform lesions.  Seborrheic dermatitis of 
the scalp was reported.  The pertinent assessment from the 
examination was cystic acne.  It was noted that the veteran 
was advised to apply, in pertinent part, for service 
connection for cystic acne related to AO exposure.  

An addendum to the December 1995 VA examination was provided 
in April 1996.  It was reported that the veteran was 
hospitalized at a VA facility from February 1994 to May 1994 
for contact dermatitis, specifically poison oak.  

The report of an August 1998 VA examination has been 
associated with the claims file.  It was noted that the 
veteran had a history of severe acne since 1968.  He reported 
that since his teenage years he always had some acne outbreak 
and at the age of 21 he had some acne which needed treatment.  
The veteran reported that he had always had pimples from time 
to time but at the time of the examination he was not 
experiencing any lesions.  He denied any pruritus, pain or 
soreness on the lesions.  

Physical examination revealed one erythematous papule on the 
left nose, one closed comedo on the left cheek and no other 
comedones, cysts or pustules.  Some very shallow scars were 
present on the bilateral cheeks.  No ulceration, exfoliation 
or crusting was noticed.  There were no associated systemic 
or nervous manifestations present.  

The assessment was lesions consistent with acne scars.  The 
examiner noted that the veteran had a history of acne since 
teenage years, and opined therefore that the acne was a pre-
existing condition which perhaps caused outbreaks later but 
was not caused by AO.  It was further opined that the veteran 
did not have cystic acne.  He had shallow scars probably 
secondary to acne vulgaris and not chloracne which would 
leave deep scars.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, (West 1991);  38 C.F.R. § 3.303 (1998).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  


The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim,  Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  38 
U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1998).


With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(1998).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.303(a) 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a) 
(1998).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  As to tropical 
diseases the fact that the veteran had no service in a 
locality having a high incidence of the disease may be 
considered as evidence to rebut the presumption, as may 
residence during the period in question in a region where the 
particular disease is endemic.  

The known incubation periods of tropical diseases should be 
used as a factor in rebuttal of presumptive service 
connection as showing inception before or after service.  38 
C.F.R. § 3.307(d) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).  This list is 
exclusive.





Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

Analysis

Section 5107 of Title 38, United states Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for cystic acne, 
claimed as secondary to AO exposure, is not well-grounded.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.





The Board finds that the veteran did have service in the 
Republic of Vietnam as evidenced by award of the Vietnam 
Service Medal.  

The Board's review of the evidentiary record discloses that 
cystic acne is not listed under 38 C.F.R. § 3.309(e) as being 
presumptively related to herbicide exposure in Vietnam.  The 
veteran was diagnosed with cystic acne at the time of the 
December 1995 VA examination.  On the most recent VA 
examination conducted in August 1998, the examiner found that 
the veteran did not have cystic acne but most likely had acne 
vulgaris.  It was further noted that the veteran did not have 
chloracne.  Neither cystic acne nor acne vulgaris are listed 
as being presumptively related to herbicide exposure in 
Vietnam under 38 C.F.R. § 3.309(e).  

Case law and regulations make it clear that where service 
connection is not available on a presumptive basis, direct 
service connection must still be considered.  However, the 
Board's review of the evidentiary record shows that there 
have been no medical opinions, or other competent evidence 
providing a nexus between the veteran's acne and exposure to 
herbicides while he was on active duty.  

Additionally, there is no competent evidence of record 
linking any form of acne to active duty on any basis.  The 
examiner who conducted the December 1995 VA examination 
advised the veteran to apply for compensation and pension for 
a "skin condition, related to Agent Orange exposure in the 
form of cystic acne."  The examiner was merely advising the 
veteran to apply for compensation benefits and on what basis 
to do so.  The advice in and of itself does not equate to a 
medical opinion.  The August 1998 VA examination which was 
conducted expressly to determine the nature and etiology of 
the veteran's acne affirmatively found that the veteran did 
not have cystic acne and he did not have chloracne.  It was 
opined that the veteran's acne was not caused by exposure to 
AO.  





In essence, the veteran's claim is predicated on his own lay 
opinion.  The claimant does not meet his burden of 
establishing a well grounded claim by merely presenting his 
lay opinion because he is not a medical health professional.  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois.  A lay person's opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Because his lay assertions cannot constitute cognizable 
evidence, and because cognizable evidence supported by 
evidence, not merely allegations, is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the veteran's claim for service connection for cystic 
acne, claimed as secondary to exposure to AO, must be denied 
as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
light of the implausibility of the appellant's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
cystic acne, claimed as secondary to AO exposure.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any additional 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).




As the veteran's claim of entitlement to service connection 
for cystic acne, claimed as secondary to AO exposure is not 
well grounded, the doctrine of reasonable doubt has no 
application to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, in the absence of a well 
grounded claim of entitlement to service connection for 
cystic acne, claimed as secondary to AO exposure, VA has no 
duty to assist the appellant in developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for cystic acne, claimed as 
secondary to AO exposure, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

